Case 1:12-cv-01876-BMC-PK Document 119 Filed 09/12/19 Page 1 of 1 PageID #: 7613



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                    X
 IN RE PROPECIA (FINASTERIDE)
 PRODUCT LIABILITY LITIGATION                       :
                                                    :     Master File No.: 12-md-2331 (BMC)(PK)
 THIS DOCUMENT APPLIES TO:                          :
                                                    :     Case No.: 1:12-cv-01876 (BMC)(PK)
 PAUL DAWSON,                                       :
                                                    :
                           Plaintiff,               :
                                                    :
                v.                                  :
                                                    :
 MERCK & CO., INC. and MERCK SHARP &                :
 DOHME CORP.,                                       :
                                                    :
                           Defendants.              :
                                                    X



                                  NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the undersigned is authorized to practice in this Court and

 hereby appears as counsel for Movant/Intervenor Reuters America LLC in the above-captioned

 action, and requests that notice of all matters arising herein, and all documents and papers in this

 case, be served on the undersigned at the address stated below.

 Dated: New York, New York
        September 12, 2019

                                               Respectfully submitted,

                                               DAVIS WRIGHT TREMAINE LLP

                                               By: /s/ Katherine M. Bolger
                                                    Katherine M. Bolger

                                               1251 Avenue of the Americas, 21st Floor
                                               New York, NY 10020-1104
                                               (212) 489-8230 Phone
                                               (212) 489-8340 Fax
                                               katebolger@dwt.com

                                               Attorney for Movant/Intervenor Reuters America
                                               LLC
